DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/504,008, filed on 02/14/2017.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the lid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 19 will be interpreted as depending on claim 17, which first introduces “a lid.”
Regarding claim 23, the heading of the case is for “a storage case” that comprises a base component, a pharmaceutical syringe unit housing, and a lid. However, claim 23 further defines “the pharmaceutical syringe unit” and “a pharmaceutical injection device,” which are part of the preamble of independent claim 21. It is unclear whether or not the syringe unit or injection device are intended to be part of the storage case (and are therefore required to anticipate or render the case obvious) or if these elements are functionally claimed and are not required to be taught by prior art to anticipate the claims. For examination purposes, the pharmaceutical syringe unit and injection device of claim 23 will be interpreted as being functionally required, similar to claim 21. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iio et al (US 2011/0004165).
Regarding claim 15, Iio discloses:
A storage case (321, 323, 324; Fig. 23) comprising: a pharmaceutical syringe unit housing (323, 324) that houses a pharmaceutical syringe unit (322) unitized by: a syringe cover (323) that houses a pharmaceutical syringe (322); and a distal end cap (324) that houses the syringe cover (323) (Fig. 7; ¶0091-0092 – the distal end cap, element 13 in Figs. 1-7, encompasses and houses part of the syringe cover, element 14 in Figs. 1-7).
Regarding claim 16, Iio discloses the storage case according to claim 15, wherein the pharmaceutical syringe unit housing (323, 324) is fully capable of “stor[ing] the pharmaceutical syringe unit in a state where the pharmaceutical syringe is held in the syringe cover to store the pharmaceutical syringe in a cool place” as demonstrated in the assembled device of Fig. 2.
Regarding claim 20, Iio discloses: 
The storage case according to claim 15, wherein the pharmaceutical syringe unit (322) is mounted on/removed from a pharmaceutical injection device (321) which injects a pharmaceutical contained in the pharmaceutical syringe (322) into a body (¶0194 – “the medication administering device 320, to which is mounted the preparation syringe 322 containing a preparation and which administers the preparation to a living body, comprises the main body 321, the inner case 325 that forms the main body 321, the syringe holder 326 that is installed inside the inner case 325 and supports the preparation syringe 322, the syringe holder biasing spring 327 that biases the syringe holder 326, and the syringe cover 323 that covers the preparation syringe 322”).
Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iio et al (US 2011/0218502, hereinafter “Iio ‘502”).
Regarding claim 21, Iio ‘502 discloses: 
A storage case (1; Fig. 1 – the case 1 is fully capable of housing “a pharmaceutical syringe unit unitized by: a syringe cover that houses a pharmaceutical syringe; and a distal end cap that houses the syringe cover,” such as device 21), the storage case (1) comprising: a base component (20); a pharmaceutical syringe unit housing (21) which is provided in an interior of the base component (20) (when the case 1 is closed, the housing 21 is provided inside the base component 20) and houses the pharmaceutical syringe unit (¶0151 – the case 1 carries “spare pharmaceutical” which is housed within the pharmaceutical syringe unit housing 21); and a lid (2) opened from or closed to the base component (20) (¶0148 – “The structure allows the cover 20 and the bottom case 2 to be opened and closed”), wherein: in a state where the lid (2) is opened from the base component (20) (Fig. 1), the lid (2) is provided with a needle case holder (30), which is used to store a needle case (23) for covering an injection needle attached to the pharmaceutical syringe unit (¶0161 – “The needle accommodation portion (or portions) 30 is a portion (or portions) for accommodating the unused needle (or needles) 23 to be attached to the pharmaceutical injection device 21 for injecting medical solution. The needle accommodation portion 30 is recessed so as to match with the shape of the unused needle 23”); and the pharmaceutical syringe unit (within housing 21) with the pharmaceutical syringe is housed in the pharmaceutical syringe unit housing (21) with the lid (2) closed to the base component (20) to store the pharmaceutical syringe in a cool place (the case is fully capable of storing the syringe in a cool place when closed).
Regarding claim 22, Iio ‘502 discloses: 
The storage case (1) according to claim 21, wherein the lid (2) is configured to guide an external shape of the pharmaceutical syringe unit (within housing 21) by a shape provided on an inside of the lid (2) (Fig. 2; ¶0160 – “main body accommodation portion 6 is a recess for accommodating the pharmaceutical injection device 21 and has a shape for allowing a roughly bottom half of the pharmaceutical injection device 21 to be fitted therein”).
Regarding claim 23, Iio ‘502 discloses the storage case according to claim 21, wherein storage case is fully capable of holding a the pharmaceutical syringe unit that “is mounted on/removed from a pharmaceutical injection device which injects a pharmaceutical contained in the pharmaceutical syringe into a body.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iio (hereinafter “Iio ‘165”) in view of Iio ‘502.
Regarding claim 17, Iio ‘165 discloses the storage case according to claim 15 but is silent regarding “a base component; and a lid opened from or closed to the base component, wherein the pharmaceutical syringe unit housing is provided in an interior of the base component.” However, Iio ‘502 teaches a carrying case for a syringe system, thus being in the same field of endeavor, where the carrying case comprises a base component (2; Fig. 1) with a lid (20) that can be opened from (Fig. 1) or closed to the base component (2) (¶0148 – “The structure allows the cover 20 and the bottom case 2 to be opened and closed”), where the rest of the device, including the pharmaceutical syringe unit housing (21), is provided inside the base component (2). Iio ‘502 further teaches that such a carrying case can be used with a pharmaceutical syringe unit in order to protect and charge the device, preventing the user from misplacing or damaging any part of the device and its accessories (¶0008-0010). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Iio ‘165 to incorporate a carrying case with a base component and lid as taught by Iio ‘502 in order to safely and easily transport all of the required elements of the device, as recognized by Iio ‘502.
Regarding claim 19, Iio ‘165 in view of Iio ‘502 discloses the storage case according to claim 15, wherein the lid (20) taught by Iio ‘502 in the rejection of claim 17 is configured to guide an external shape of the pharmaceutical syringe unit (21) by a shape (20d) provided on an inside of the lid (20) (¶0152 – “shock-absorbing material (or materials) 20d is configured to press and hold the pharmaceutical injection device 21 while the carrying case 1 is in a closed state”). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Iio ‘165 to incorporate a carrying case with a lid as taught by Iio ‘502 in order to safely and easily transport all of the required elements of the device, as recognized by Iio ‘502.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783